
	
		I
		112th CONGRESS
		2d Session
		H. R. 6226
		IN THE HOUSE OF REPRESENTATIVES
		
			July 26, 2012
			Mr. Welch (for
			 himself and Mr. Renacci) introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to extend the
		  nonbusiness energy property credit to include the insulation component of
		  insulated siding.
	
	
		1.Nonbusiness energy property
			 to include insulation component of insulated siding
			(a)In
			 generalParagraph (2) of section 25C(c) of the Internal Revenue
			 Code of 1986 is amended by striking and at the end of
			 subparagraph (C), by striking the period at the end of subparagraph (D) and
			 inserting , and, and by adding at the end the following new
			 subparagraph:
				
					(E)the insulation
				portion of any building cladding system (including vinyl siding with integral
				insulating material) that has a minimum thermal resistance of
				R–2.
					.
			(b)Dollar
			 limitationSubsection (b) of section 25C(b) of such Code is
			 amended by redesignating paragraph (3) as paragraph (4) and by inserting after
			 paragraph (2) the following new paragraph:
				
					(3)Certain
				insulationIn the case of amounts paid or incurred for components
				described in subsection (c)(2)(E) by any taxpayer for any taxable year, the
				credit allowed under this section with respect to such amounts for such year
				shall not exceed the excess (if any) of $250 over the aggregate credits allowed
				under this section with respect to such amounts for all prior taxable years
				ending after December 31,
				2005.
					.
			(c)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after December 31, 2011.
			
